                      UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MAINE


Samuel Hooker

     v.                                     Civil No. 17-cv-345-JNL

United States


                        REPORT AND RECOMMENDATION

     Plaintiff Samuel Hooker has filed this action, asserting

claims under the Federal Tort Claims Act (“FTCA”) against the

United States of America.      This action arises from four

occasions in 2012 and 2013 on which, Hooker alleges, he was

injured when United States Marshals Service (“USMS”) deputies

transported him between the Cumberland County Jail and the

United States District Court for the District of Maine in a

negligent manner. 1    Presently before the court are:

          •   Defendant’s Motion to Dismiss (Doc. Nos. 46-48), which
              has been referred to the undersigned magistrate judge
              for a report and recommendation as to disposition; and

          •   Hooker’s “Motion to Stay Defendant’s Motion to
              Dismiss” (Doc. No. 51).



                      Motion to Stay (Doc. No. 51)

     After the defendant filed the pending motion to dismiss,

Hooker filed a motion to stay this court’s consideration of the


     1Other claims and defendants Hooker included in his initial
complaint have been dismissed from this action.
                                    1
motion to dismiss, until such time as the court rules on

Hooker’s most recent requests that the court appoint counsel to

represent him in this matter.   In his motion to stay, Hooker

asserts that he “is presently connected to a wound-vac and

therefore confined to a hospital bed twenty-four hours a day.”

Doc. No. 51, at 1.   As a result, Hooker asserts, he has no

access to a law library, legal research materials, or other

resources that would allow him to adequately respond to the

motion to dismiss.



                         Motion to Dismiss

     In its motion to dismiss, filed pursuant to Fed. R. Civ. P.

12(b)(1), the United States argues that this court lacks

jurisdiction to consider Hooker’s FTCA claims.   Specifically,

the defendant claims that the relevant conduct of the USMS

deputies underlying Hooker’s claims constitutes “discretionary

conduct,” and that harm arising out of such conduct does not

give rise to FTCA liability, under the “discretionary function

exception” to the FTCA’s waiver of sovereign immunity.   See

Def.’s Mot. Dismiss (Doc. No. 48), at 6-7.

     Once the defendant challenges the court’s jurisdiction over

Hooker’s FTCA claims on the basis that the discretionary

function exception applies, the plaintiff bears the burden to

demonstrate that the exception does not apply.   See Gordo-

                                 2
González v. United States, 873 F.3d 32, 36 (1st Cir. 2017);

Sánchez ex rel. D.R.-S. v. United States, 671 F.3d 86, 97 (1st

Cir. 2012).   To meet that burden, the plaintiff must be able to

demonstrate, among other things, that some federal statute,

policy, regulation, directive, or other mandate prescribes a

course of conduct that the deputies in this case failed to

follow.   Without access to either a law library, counsel, or any

discovery (as this case has yet to proceed to the discovery

stage of litigation), plaintiff does not have access to any

resources that would enable him to even attempt to meet that

burden.

     Accordingly, and without comment on the merits of

defendant’s arguments, the court finds that, under the

particular circumstances presented in this case by Hooker’s

medical condition, the jurisdictional question raised by the

defendant is appropriately decided on summary judgment, after

the plaintiff has had an opportunity to conduct, at a minimum,

limited discovery relevant to that jurisdictional question.    See

Blair v. City of Worcester, 522 F.3d 105, 111 (1st Cir. 2008)

(“district court generally retains ‘broad discretion in

determining whether to grant jurisdictional discovery’”; “a

party should be allowed to conduct jurisdictional discovery when

its position is not frivolous” (citations omitted)).   Further,

as the plaintiff is unable to access any legal resources, in an

                                 3
Order issued simultaneously with this Report and Recommendation,

the court grants Hooker’s requests for appointed counsel and

directs the clerk’s office to attempt to locate counsel willing

to represent Hooker pro bono.



                            Conclusion

      For the foregoing reasons, the district judge should deny

the defendant’s motion to dismiss (Doc. Nos. 46-48) without

prejudice to the defendant’s ability to assert the arguments

therein in a motion for summary judgment filed after limited

jurisdictional discovery occurs in this case.    Further,

plaintiff’s motion to stay (Doc. No. 51) should be denied as

moot.

      Any objections to this Report and Recommendation must be

filed within fourteen days of receipt of this notice.    See Fed.

R. Civ. P. 72(b)(2).   Failure to file objections within the

specified time waives the right to appeal the district court’s

order.   See United States v. De Jesús-Viera, 655 F.3d 52, 57

(1st Cir. 2011).

                                 ______________________________
                                 Andrea K. Johnstone
                                 United States Magistrate Judge

February 26, 2019

cc:   Samuel Hooker, pro se
      James D. Concannon, Esq.


                                   4
